Citation Nr: 0217656	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits.  


REPRESENTATION

Appellant represented by:	None
Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 Special Apportionment 
Decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  This case constitutes a contested claim; there has been 
substantial compliance with the prescribed procedures 
pertaining to simultaneously contested claims; and the VA's 
duty to assist both the appellant and veteran in developing 
all evidence pertinent to the claim has been met.  

2.  The veteran receives VA disability compensation at the 
40 percent rate, additional special monthly pension for the 
loss of the use of an eye, and additional benefits for a 
spouse.  

3.  The veteran and appellant are legally married, although 
they have been separated and living apart for many years.  


CONCLUSION OF LAW

An apportionment of the veteran's disability compensation 
benefits for his spouse, from whom his is separated and 
living apart, is not in order.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 5307(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 3.450(a)(c), 3.451 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

The Board finds that in this contested claim, correspondence 
sent to both the appellant and veteran in August 2001 and 
November 2001, describing evidence the appellant and veteran 
needed to provide, as well as the March 2002 Statement of 
the Case, provided to both the appellant and veteran, 
provided notice to both of what the evidence of record 
revealed.  Financial status reports form both parties were 
received, as well as copies of supporting documents.  Thus, 
both the appellant and the veteran have been provided notice 
of what VA was doing to develop the claim, notice of what 
evidence each party needed to present in this contested 
claim.  All evidence as requested has been received and 
since no additional evidence has been identified by either 
party as being available but absent from the record.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  

Essentially, the appellant and the veteran are married, 
although they have been separated and living apart for many 
years.  The veteran is receiving service-connected 
disability compensation at the 40 percent rate, an 
additional special monthly pension for the loss of use of an 
eye, and additional benefits for a spouse.  

The appellant is in receipt of Social Security disability 
benefits due to advanced age and Supplemental Security 
Income (SSI).  In March 2001, she was notified by the Social 
Security Administration that her SSI benefits may be reduced 
because information received showed that the veteran was 
receiving additional benefits for his spouse, the appellant.  
She was further informed that she must apply with VA to 
receive those benefits separately.  In April 2001, VA 
received the appellant's claim for an apportionment of the 
veteran's VA disability compensation benefits.  

Generally, all or any part of a veteran's compensation may 
be apportioned on behalf of a spouse if the veteran is not 
residing with the spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  
See 38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450(a).  

No apportionment will be made where the veteran is providing 
for dependents.  The additional benefits for such dependents 
will be paid to the veteran.  See 38 C.F.R. § 3.450(c).  

Generally, where hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his or 
her dependents on the basis of the facts in the individual 
case, as long as it does not cause undue hardship to the 
veteran or other persons in interest.  See 38 C.F.R. 
§ 3.451.  

In determining the basis for special apportionment, 
consideration will be given such factors as:  the amount of 
VA benefits payable; other resources and income of the 
veteran and those dependents in whose behalf apportionment 
is claimed; and special needs of the veteran, his 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  Id.  

The appellant has notified VA that she is still married to 
the veteran but has been separated and living apart from him 
for many years.  Information on file shows that she is 
eighty years of age.  Financial information shows that she 
has a net monthly income of $582.00 ($330.00 monthly from 
Social Security, and $252.00 monthly from SSI), and monthly 
expenses for rent and groceries of $580.00.  Despite 
repeated requests to provide specific monthly expenses, she 
provided only the amount of her rent as a specific expense; 
she referred to "food, doctor bills, etc." without providing 
any reference to any specific amounts for these items.  She 
noted that she did not own any property, such as stocks, 
bonds or real estate; she did not own an automobile, a home, 
bank account, or telephone.  In providing a telephone 
number, she listed her granddaughter's number.  

Information on file shows that the veteran is 78 years of 
age; has the loss of use of an eye; has a pacemaker; has 
undergone by-pass surgery; and has bowl problems.  He 
receives $1,134.00 monthly income ($553.00 monthly VA 
disability compensation, $78.00 special monthly 
compensation, and $48.00 additional monthly benefit for his 
spouse) and has monthly expenses of $940.00.  He claimed 
that he owns no property or automobile, and that his bank 
account contained $1,025.00.  He provided an extensive list 
of his regular monthly expenses, to include payments for 
rent, food, utilities, and medical bills.  

Under the circumstances, the Board finds that the record 
does not demonstrate that the appellant's monthly expenses 
exceed her monthly income.  Rather, the financial 
information she submitted shows that she is able to meet her 
monthly financial obligations, albeit just barely.  Despite 
requests by VA to provide more specific information 
pertaining to her regular monthly expenses, she has failed 
to do so, beyond vague statements to the effect that 
sometimes she cannot afford food because she has to spend a 
portion of that money on doctors' visits.  The Board further 
finds that hardship has not been shown to exist on the part 
of any of the parties at interest in this case as to warrant 
a special apportionment.  See 38 U.S.C.A. § 5307(a); 
38 C.F.R. §§ 3.450(a)(c), 3.451.  


ORDER

An apportionment of the veteran's disability compensation 
benefits for his spouse, who is separated and living apart 
from the veteran, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

